OPINION — AG — ** VACANCY — COUNTY TREASURER — OFFICE ** AFTER THE EFFECTIVE DATE OF SAID 1945 ACT, A COUNTY TREASURER " FORTHWITH " UPON THE RESIGNATION OF THE INCUMBENT COUNTY TREASURER PRIOR TO THE EXPIRATION OF HIS STATUTORY TERM OF OFFICE, BUT THAT THE COUNTY TREASURER ELECT HAS " SIX MONTHS " THEREAFTER TO WHICH TO QUALIFY. THE VACANCY CAUSED BY SAID RESIGNATION MAY BE FILLED BY THE BOARD OF COUNTY COMMISSIONERS OF STEPHENS COUNTY, AS PROVIDED BY 51 O.S. 10 [51-10] (COUNTY OFFICER, RESIGNATION, VACANT, PUBLIC OFFICE, DATE, TIME, DUTIES) CITE: 51 O.S. 1 [51-1], 51 O.S. 3.1 [51-3.1], 51 O.S. 10 [51-10] [51-10], OPINION NO. JUNE 19, 1943 — SASSEEN (FRED HANSEN)